Case 1:19-cv-04650-AJN-SN Document 105-48 Filed 03/02/21 Page 1 of 5




                        EXHIBIT 52
     Case 1:19-cv-04650-AJN-SN Document 105-48 Filed 03/02/21 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL FOX, PAUL D’AURIA and JILL
SHWINER,                                                 Case No. 19-CV-4650 (AJN)

                                      Plaintiffs,        DEFENDANT’S AMENDED
                                                         RESPONSES AND OBJECTIONS TO
       -against-                                         PLAINTIFFS’ FIRST SET OF
                                                         INTERROGATORIES
STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

                                      Defendant.


       Defendant Starbucks Corporation d/b/a Starbucks Coffee Company (“Starbucks” or

“Defendant”), by and through its counsel Littler Mendelson, P.C., submits these amended answers

and objections to Plaintiffs’ First Set of Interrogatories,      dated October 25, 2019 (the

“Interrogatories”) as follows:

                        GENERAL CONDITIONS FOR RESPONSES

       1.      Defendant has endeavored to respond to the Interrogatories on the basis of the best

information currently available to it. Information obtained by Defendant from Rafael Fox (“Fox”),

Paul D’Auria (“D’Auria”) and Jill Shwiner (“Shwiner”) (collectively “Plaintiffs”) and/or from any

other person or entity through the future utilization of discovery procedures or otherwise may be

relevant to the substance of Defendant’s instant responses and Defendant is not purporting to

provide such information, if any, in the instant responses.

       2.      Defendant does not waive any objections based on relevance, materiality,

competency, privilege, immunity from disclosure, admissibility, or any other grounds.
     Case 1:19-cv-04650-AJN-SN Document 105-48 Filed 03/02/21 Page 3 of 5




       INTERROGATORY NO. 5: Identify each and every person who has knowledge in any
way relating to the decision to terminate Plaintiff Fox’s employment with Defendant.

         OBJECTIONS AND ANSWER:

         Defendant objects to this interrogatory insofar as it seeks information neither relevant to

the claims or defenses in this action nor proportional to the needs of the case. Defendant further

objects to this interrogatory as overbroad in scope and time and thus unnecessarily burdensome.

Defendant also objects to the extent that this interrogatory seeks information protected by attorney-

client privilege and the attorney work product doctrine.      Subject to and without waiving the

foregoing objections, Defendant identifies the following individuals: Tina McDonald, Rachel

Kelly, Carla Ruffin, Bradley Jennison, and Tim Hutchinson.

       INTERROGATORY NO. 6: Identify each and every person who has knowledge in any
way relating to the explanation Defendant relayed to any representative of the New York City
Department of Consumer Affairs for the decision to terminate Plaintiff Fox’s employment with
Defendant.

         OBJECTIONS AND ANSWER:

         Defendant objects to this interrogatory insofar as it seeks information neither relevant to

the claims or defenses in this action nor proportional to the needs of the case. Defendant further

objects to this interrogatory as overbroad in scope and time and thus unnecessarily burdensome.

Defendant also objects to the extent that this interrogatory seeks information protected by attorney-

client privilege and the attorney work product doctrine. Subject to and without waiving the

foregoing objections, Defendant identifies the following individuals: Tina McDonald and Rachel

Kelly.

       INTERROGATORY NO. 7: Identify each and every person who has knowledge in any
way relating to any disciplinary action taken against any employee of Defendant in connection




                                                  7
     Case 1:19-cv-04650-AJN-SN Document 105-48 Filed 03/02/21 Page 4 of 5




with the misuse of any pesticide on Defendant’s premises in New York City from January 2015 to
the present.

       OBJECTIONS AND ANSWER:

       Defendant objects to this interrogatory insofar as it seeks information neither relevant to

the claims or defenses in this action nor proportional to the needs of the case. Defendant further

objects to this interrogatory as overbroad in scope and time and thus unnecessarily burdensome.

Defendant also objects to this interrogatory to the extent that it assumes facts neither admitted nor

otherwise established.   Subject to and without waiving the foregoing objections, Defendant

responds that it is not aware of any individual who has knowledge of specific disciplinary action

taken against a Starbucks employee in connection with the misuse of a pesticide in Defendant’s

New York City locations from January 2015 to the present.

        INTERROGATORY NO. 8: Identify each and every person who has knowledge in any
way relating to the failure of any managerial employee of Defendant in the City of New York to
comply fully with any provisions or rule concerning compliance with the NYC Fair Workweek Law
at any time from its enactment to the present.

       OBJECTIONS AND ANSWER:

       Defendant objects to this interrogatory insofar as it seeks information neither relevant to

the claims or defenses in this action nor proportional to the needs of the case. Defendant further

objects to this interrogatory as overbroad in scope and time and thus unnecessarily burdensome.

Subject to and without waiving the foregoing objections, Defendant identifies the following

individuals: Tina McDonald, Rachel Kelly, Rhesa Welch, Brad Jennison, Carla Ruffin, Kate

McShane, Alexis Vertucci, Ron Schuler, Tim Hutchinson, Leslie Fable, Gary Morrow, Kirk

Brewster, Timi Ashebir, Fazel Razavi, Lauren Luces, and Jennifer Scott.




                                                 8
Case 1:19-cv-04650-AJN-SN Document 105-48 Filed 03/02/21 Page 5 of 5
